DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.

Drawings
The Objection to the drawings under 37 CFR 1.83(a) for failing to show the limitation “the second metal line extends from one of the first electrode sections of the touch section to another one of the first electrode sections through the intersection” of Claim 3 is withdrawn in light of the amendment to Claim 3.

The Objection to the drawings under 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description of a plurality of first withdrawn in light of the amendment to the instant Specification.

The Objection to the drawings under 37 CFR 1.84(p)(5) because they include the following reference character Figure 3, Element 203 is withdrawn in light of the amendment to the instant Specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The Rejection of Claims 3 – 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the limitation “the second metal line extends from one of the first electrode sections of the touch section to another one of the first electrode sections through the intersection” of Claim 3 is withdrawn in light of the amendment to at least Claim 3.

Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kung et al. (U.S. PG Pub 2014/0071065) teach a bending section (Figure 8, Element 114) having a bending centerline (Element not labeled, but is the center of the second sensing region (Element 114).); and a non-bending section (Element 112) connecting to two sides (Seen in Figure 8) of the bending section (Element 114); wherein the touch display panel (Element 100) comprises a plurality of first metal lines (Elements 130 and 140) and a plurality of second metal lines (Elements 120) in the bending section (Element 114) and the non-bending section (Element 112); each of the first metal lines (Figure 8, Elements 130 and 140.  Paragraph 62) is parallel to (Seen in Figure 8) the bending centerline (Figure 8, Element not labeled, but is the center of the second sensing region (Element 114).); each of the second metal lines (Elements 120) comprises a plurality of second metal line segments (Elements 124) spaced apart from each other (Seen in Figure 8), each of the second metal line segments (Elements 124) is perpendicularly (Seen in Figure 8) connected to (Seen in Figure 8.  The examiner notes that the second sensing series and the first sensing series are connected through the control circuit (Element C).) one of the first metal lines (Elements 130 and 140); the first metal lines (Elements 130 and 140) and the second metal lines (Elements 120) form a grid-shaped first metal layer (Seen in Figure 8); in the bending section (Element 114), the touch display panel (Element 100) further comprises an insulating layer (Figure 9, Element 170) and a plurality of third metal lines (Element 150), the insulating layer (Element 170) is disposed on (Seen in Figure 8) the first metal layer (Element 120); the third metal lines (Element 150) are disposed perpendicular to (Seen in Figure 8) the first metal lines (Elements 130 and 140); each of the third metal lines (Element 150) corresponds to one of the second metal lines (Elements 120), each of the third 
Jung et al. (U.S. PG Pub 2011/0134055) teach the insulating layer (Figure 3B, Element 106) being an organic layer; the third metal lines (Figures 2 and 3B, Element 135) are disposed on the insulating layer (Element 106).
Hwang et al. (U.S. PG Pub 2011/0141037) teach wherein a first through hole (Figures 4A – 6C, Elements 120a – 123l) is disposed in the organic layer (Element 120) and extends through the organic layer (Element 120), a centerline of the first through hole (Elements 120a – 123l) and a direction of the first metal line form a first angle (Paragraph 44), and the third metal line segment (Element not labeled, but are the upper segments between the contact holes) connects to the second metal line segment (Element 131) via the corresponding first through hole (Element 120).
However, the prior art of record fails to disclose at least “a bending section having a bending centerline; and a non-bending section electrically connecting to two sides of the bending section; wherein the touch display panel comprises a plurality of first metal lines and a plurality of second metal lines in the bending section and the non-bending section; each of the first metal lines is parallel to the bending centerline; each of the second metal lines comprises a plurality of second metal line segments spaced apart from each other, each of the second metal line segments is perpendicularly electrically connected to one of the first metal line; the first metal lines and the second metal lines form a grid-shaped first metal layer; in the bending section, the touch display panel further comprises an organic layer and a plurality of third metal lines, the organic layer is disposed on the first metal layer; the plurality of third metal lines are disposed on the organic layer and perpendicular to the first metal lines; each of the third metal lines corresponds to one of the second metal lines, each of the third metal lines comprises a plurality of third metal line segments spaced apart from each other, the third metal line segments electrically connect to one of the second metal line segments, the adjacent two third metal line segments electrically connect to the same second metal line segment; and in the bending section and the non-bending section, the touch display panel further comprises a plurality of fourth metal lines, the fourth metal lines are disposed on the organic layer and parallel to the bending centerline, and at least one of the fourth metal lines is correspondingly electrically connected to at least one of the first metal lines which is insulated from the third metal lines” in combination with the preamble of independent Claim 1.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rho (U.S. PG Pub 2011/0227839); Lee et al. (U.S. PG Pub 2012/0105343); Kuo et al. (U.S. PG Pub 2014/0168138); Dong et al. (U.S. PG Pub 2017/0147114); Moon (U.S. PG Pub 2019/0179441); Zhang et al. (U.S. PG Pub 2020/0026382); and Liu et al. (U.S. PG Pub 2020/0133435) disclose inventions that are similar to the instant invention and/or parts of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625